DOWDELL, J. —
The appeal in this case is prosecuted from a decree of the chancellor overruling a motion to dismiss the bill for want of equity. One of the *151objects of the bill is the dissolution of an alleged partnership, of which the complainant was a member, and for an accounting. The averments in this respect unquestionably give equity to the bill. It may be that the bill is defective in some of the averments, but not such as may be reached by a motion to dismiss for want of equity in the bill. The proper practice in such case is to point out the defect, by demurrer. The decree overruling the motion to dismiss is free from error.
Affirmed.
Tyson, C. J., and Anderson and McClellan, JJ., concur.